Case 1:19-cv-00098-JJM-LDA Document 1 Filed 02/27/19 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND


ATAIN SPECIALTY INSURANCE                         )
COMPANY,                                          )
                                                  )       C.A. NO.: 1:19-cv-98
                                                  )
                      Plaintiff,                  )       Electronically Filed
                                                  )
  vs.                                             )
                                                  )
                                                  )
GPS-GILS PROPERTY SERVICES, LLC,                  )
JEFFREY KOBAK,                                    )
AHLBORG CONSTRUCTION CORP.,                       )
BLACKSTONE MANAGEMENT, LLC,                       )
WEST BAY ORTHOPEDICS &                            )
NEURSOSURGERY, INC. and,                          )
TRILOGY WBO REALTY LIMITED                        )
PARTNERSHIP,                                      )
                                                  )
                     Defendants.                  )


                                         COMPLAINT

                                   INTRODUCTORY STATEMENT

        This is a Declaratory Judgment action brought pursuant to 28 U.S.C. sec. 1332 in which

  the Plaintiff, Atain Specialty Insurance Company (“Atain”), seeks a declaration that it is not

  obligated to defend and/or indemnify its insured, GPS-GILS Property Services LLC, nor any

  other party, with respect to a Rhode Island Superior Court personal injury lawsuit brought by

  Jeffrey Kobak against GPS Gils Property Services LLC and other defendants. Atain asserts

  that the applicable Commercial General Liability Policy only provides coverage for the

  specific commercial activities set forth on the “Classification Schedule,” i.e., “Snow and Ice

  Removal – Contractor; Debris Removal – construction site; Janitorial Services, and

  Contractors – subcontracted work – other than construction related work.” The State Court

                                              1
Case 1:19-cv-00098-JJM-LDA Document 1 Filed 02/27/19 Page 2 of 5 PageID #: 2



  action arises out of the fact that GPS-GILS installed a commercial roof and, as the policy

  does not include roofing or construction work in the Classification Schedule, neither defense

  nor indemnification is afforded for roofing activities.


                                             PARTIES

  1. The Plaintiff, Atain Specialty Insurance Company (“Atain”), is a Michigan Corporation
     with its principal place of business at 30833 Northwestern Highway, Farmington Hills,
     Michigan.

  2. The Defendant GPS-GILS Property Services LLC (“GPS-GILS”) is a Rhode Island
     limited liability corporation with a principal place of business at 31 Congress Street,
     Pawtucket, Rhode Island.

  3. The Defendant Jeffrey Kobak is a Rhode Island resident with a usual place of residence
     at 235 Main St. Apt. D, Pascoag, Rhode Island.

  4. The Defendant Ahlborg Construction Corp., is a Rhode Island business corporation with
     a usual place of business at 335 Centerville Road, Warwick, Rhode Island.

  5. The Defendant Blackstone Management, LLC is a Rhode Island limited liability
     corporation with a usual place of business at 6 Blackstone Valley Place, Suite 401,
     Lincoln, Rhode Island.

  6. The Defendant West Bay Orthopedics and Neurosurgery, Inc., is Rhode Island
     corporation with a usual place of business at 120 Centerville Road, Warwick, Rhode
     Island.

  7. The Defendant Trilogy WBO Realty Limited Partnership is a Rhode Island limited
     partnership with a usual place of business at 146 Westminster Street, Providence, Rhode
     Island.

                                   JURISDICTION AND VENUE


  8. Jurisdiction is proper pursuant to 28 U.S.C. sec. 1332, in this Court because the Plaintiff
     and the Defendants are of citizens of different states and the amount in controversy,
     exclusive of costs and interests, exceeds the sum of $75,000.00.


  9. Venue is properly laid in this judicial district because the events giving rise to the claims
     set forth in this Complaint occurred in this district, Plaintiff’s insured conducts business
     in the district and the relevant acts and omissions as alleged occurred in this district.


                                                2
Case 1:19-cv-00098-JJM-LDA Document 1 Filed 02/27/19 Page 3 of 5 PageID #: 3




                                            FACTS


  10. Atain issued a Commercial General Liability policy for the period of March 11, 2013 –
      March 11, 2014, as renewed from March 11, 2014 – March 11, 2015 and March 11, 2015
      – March 11, 2016, for claims made within the respective policy period, to the Defendant
      GPS-GILS.

  11. The policy contained a “CLASSIFICATION LIMITATION” which provided as
      follows:

             Coverage under this policy is specifically limited to, and applies only to those
             classifications as described under the applicable Coverage Part or Schedule
             designated in the Declarations Page of this policy.

             This policy excludes coverage for any operation not specifically listed in the
             Coverage Part, Schedule or Declarations Page of this policy.

  12. Per the initial Supplemental Declarations, for the period of March 11, 2013 – March 11,
      2014, the insured’s classification is listed as: Snow and Ice Removal – Contractor;
      Debris Removal – construction site; and, Janitorial Services.

  13. Per the March 12, 2014 renewal through the March 11, 2016 renewal, the insured’s
      classification is listed as: Snow and Ice Removal – Contractor; Debris Removal –
      construction site; Janitorial Services, and Contractors – subcontracted work – other than
      construction related work.

  14. The co-defendant Ahlborg Construction Corp. subcontracted GPS-GILS to install a roof
      at 120 Centerville Road, Warwick, Rhode Island on or about May 9, 2014.

  15. GPS-GILS installed and completed the roof on June 18, 2014.

  16. During the course of the roof work, GPS-GILS is alleged to have failed to properly
      secure the utility ladder providing access to the roof.

  17. The Defendant Jeffrey Kobak alleges that on July 8, 2016 (or June 8, 2016) in the course
      of using the utility ladder to access the refrigeration unit on top of the roof located at 120
      Centerville Road, Warwick, Rhode Island, the utility ladder detached from the roof and
      caused him to fall and suffer personal injury.

  18. The Defendant Jeffrey Kobak has filed a Rhode Island Superior Court complaint, Jeffrey
      Kobak v. GPS-GILS Property Services LLC, et. al., Providence County Civil Act. No.:
      2018-7067.


                                                3
Case 1:19-cv-00098-JJM-LDA Document 1 Filed 02/27/19 Page 4 of 5 PageID #: 4



  19. Furthermore, in the Rhode Island state action, Ahlborg Construction Corp. has filed a
      cross claim against GPS-GILS for contribution and indemnification.

  20. With respect to the cross claim, Ahlborg Construction Corp. alleges that “On May 9,
      2014, Defendant, GPS-Gils Property Services, LLC was subcontracted by Defendant,
      Ahlborg Construction Corp. to replace the roof at 120 Centerville Road, Warwick, Rhode
      Island, and Defendant, GPS-Gils Property Services, LLC completed the replacement of
      said roof on June 18, 2014.”

  21. Ahlborg Construction Corp. further alleges in its cross claim, “If Plaintiff proves that the
      incident alleged in Plaintiff’s complaint occurred as a result of any negligence of any
      party, then Plaintiff’s injuries and damages could only be the result of the negligence of
      GPS-Gils Property Services, LLC.”

  22. In connection with the Kobak Rhode Island state action, Atain is providing the Defendant
      GPS-GILS with a defense, under a reservation of rights.

  23. Pursuant to the “Classification Limitation” the policy excludes coverage for any
      operation not specifically listed in the Coverage Part, Schedule or Declarations Page.

  24. The policy does not provide coverage for roofing or construction operations and only
      provides coverage for “Snow and Ice Removal – Contractor; Debris Removal –
      construction site; Janitorial Services, and Contractors – subcontracted work – other than
      construction related work.”

  25. Accordingly, Atain seeks a declaration from this Court that the policy excludes coverage
      for claims related to roofing or construction activities as such coverage does not exist
      under the policy and thus Atain owes neither a defense nor indemnity to the Defendants.

                                COUNT I
              DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. SEC. 2201-02

  26. Atain incorporates herein the allegations of paragraphs 1-26.

  27. Atain has presented an actual controversy within the jurisdiction of this court with respect
      to Atain’s obligation to provide the Defendants with a defense and/or indemnity pursuant
      to the Commercial General Liability Policy Atain issued to GPS-GILS.

  28. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
      Liability Policy for the claims asserted against GPS-GILS arising from or related to the
      roofing work GPS-GILS performed at 120 Centerville Road, Warwick, Rhode Island and
      that Atain owes neither a defense nor indemnity to GPS GILS or to any other entity,
      arising out of the roofing work.

  29. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
      Liability Policy for the claims asserted against GPS-GILS arising from or related to
      Jeffrey Kobak’s claim for personal injury as such injury is alleged to have been caused by
                                               4
Case 1:19-cv-00098-JJM-LDA Document 1 Filed 02/27/19 Page 5 of 5 PageID #: 5



       the roofing work GPS-GILS performed at 120 Centerville Road, Warwick, Rhode Island
       and, further, that Atain owes neither a defense nor indemnity to GPS GILS or to any
       other entity arising out of the roofing work.


   WHEREFORE, Atain requests this Honorable Court to declare that coverage does not exist

under the Atain policy for the claims made against GPS GILS, as set forth in Kobak v. GPS-

GILS Property Services LLC, et. al., Providence County Civil Act. No.: 2018-7067. Atain

further requests that this Honorable Court declare that Atain has neither a duty to defend nor a

duty to indemnify GPS-GILS or any other entity for the claims made against GPS-GILS, as set

forth in Kobak v. GPS-GILS Property Services LLC, et. al., Providence County Civil Act. No.:

2018-7067.


                                                   Respectfully Submitted,
                                                   Atain Specialty Insurance Company
                                                   By Its Attorneys,


                                                   /s/ Matthew W. Perkins_______
                                                   Matthew W. Perkins, No. 6097
                                                   Lecomte, Emanuelson and Doyle
                                                   Batterymarch Park II, One Pine Hill Drive
                                                   Suite 105, Quincy, MA 02169
                                                   (617) 328-1900
                                                   mperkins@lecomtelaw.com
Dated: February 27, 2019




                                               5
